DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claim 24 have been fully considered but they are not persuasive. Applicant argues that Kline does not disclose “without requiring further input from a user”. "further input from a user" is read to mean additional input after the input of authentication information. Applicants own claim 25 discloses that additional inputs are necessary before the authentication information is presented so that the system knows to dispense. The system would also require a user to setup the user profile, what beverage is too be dispensed and other data. The rejections based on Kline and Ramos stand.
Applicant’s arguments, see remarks, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1 under Kline/Studor have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kline/Studor in view of Taylor et al. US 2015/0082243.
Applicant’s arguments, see remarks, filed 05/09/2022, with respect to the rejection(s) of claim(s) 9,19 and 21 under Kline/Studor have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kline/Studor in view of Moore et al. US 2013/0282169.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al. US 2015/0144653.
Kline discloses a method for creating a custom beverage the method comprising:
(Re claim 24) “receiving authentication information related to an electronic user profile (504 figure 2); dispensing a custom beverage from a beverage dispenser without requiring further input from a user” (506 figure 2, para 0127, 0130, 0148). 

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos, III et al. US 2014/0196811.
Ramos discloses a method for creating a custom beverage the method comprising:
(Re claim 24) “receiving authentication information related to an electronic user profile (308 figure 3); dispensing a custom beverage from a beverage dispenser without requiring further input from a user” (310 figure 3). 

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. US 2011/0049180.
(Re claim 24) “receiving authentication information related to an electronic user profile (“biometric or other data” para 0083); dispensing a custom beverage from a beverage dispenser without requiring further input from a user” (“dispense automatically a custom tailored beverage” para 0083). 
(Re claim 25) “the electronic user profile includes a setting to enable the dispensing step without requiring further input from the user” (‘configured’, ‘custom tailored beverage’, ‘favorite’ para 0083). Designing a custom beverage and assigning it as a favorite would be required at a minimum to enable the automatic dispensing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. US 2015/0144653 in view of Studor US 9,499,385 and Taylor et al. US 2015/0082243.
Kline disclose a method for dispensing a custom beverage comprising:
	(Re claim 1) “providing a beverage dispenser having an electronic user interface” (650 figure 3). “authenticating an electronic user profile at the beverage dispenser” (para 0121-0122). “user profile, wherein the user electronic user profile comprises at least one of promotional information, user taste preferences, and beverage history, and at least one of available ingredients, time of day, weather, user location, and sensed physiological data” (para 0126, 0200). “receiving a first user input on the user interface to select an ingredient to create an electronic custom recipe” (para 0140, 0146). “dispensing a first custom beverage according to the electronic custom recipe” (para 0122). “after dispensing the first custom beverage, authenticating the electronic user profile at the beverage dispenser” (para 0121-0122). “dispensing a second custom beverage according to the electronic custom recipe” (para 0209, 0247).
	Kline does not disclose retrieving a user order history associated with the electronic user profile and providing access to the user order history on the user interface nor providing a selection of diluent for use in an electronic custom recipe, the selection comprising still water and sparkling water.
	Studor teaches retrieving a user order history associated with the electronic user profile and providing access to the user order history on the user interface (col 12 lines 41-63).
	Taylor teaches providing a selection of diluent for use in an electronic custom recipe, the selection comprising still water and sparkling water (‘still or carbonated’ para 0048).
	It would have been obvious to one skilled in the art to modify the system of Kline to include a user order history associated with the electronic user profile and providing access to the user order history on the user interface because it allows the user to quickly order their preferred drinks and to include a selection of diluent for use in an electronic custom recipe, the selection comprising still water and sparkling water because users may prefer still and/or sparkling beverages. 
	(Re claim 2) ”prior to dispensing the first custom beverage, displaying a price of the electronic custom recipe” (para 0135, 0250).
	(Re claim 3) “the price is based on the ingredient” (para 0135, 0250).
	(Re claim 4) “after dispensing the first custom beverage, billing the electronic user profile, wherein the electronic user profile includes payment information” (para 0126-0127).
	(Re claim 5) “prior to billing the electronic user profile, dispensing a free sample custom beverage according to the electronic custom recipe” (para 0122, 0146).
	(Re claim 6) “after dispensing the second custom beverage, authenticating the electronic user profile at the beverage dispenser; and dispensing a free beverage” (para 0176, 0272).
	(Re claim 7) ”prior to dispensing the first custom beverage, receiving a second user input on the electronic user interface to dispense the first custom beverage” (para 0172).
	(Re claim 8) ”authenticating the electronic user profile at a second beverage dispenser” (para 0029). “dispensing a third custom beverage according to the electronic custom recipe from the second beverage dispenser” (para 0029, 0256).

Claims 9-11, 13-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. US 2015/0144653 in view of Studor US 9,499,385 and Moore et al. US 2013/0282169
	(Re claim 9) “authenticating an electronic user profile” (para 0121-0122). “receiving a first electronic user input to select an amount of an ingredient for a first electronic recipe” (para 0059, 0218). “dispensing a first custom beverage from a beverage dispenser according to the first electronic recipe” (para 0122). “after dispensing the first custom beverage, requesting a second electronic user input related to the first electronic recipe” (1650 figure 16). “altering the first recipe based on the second electronic user input to create a second electronic recipe” (1670 figure 16). “authenticating the electronic user profile” (1620 figure 16). “dispensing a second custom beverage according to the second electronic recipe” (1670 figure 16).
	Kline does not disclose prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile nor the suggestion is based on a status of a consumable in a beverage dispenser.
	Studor teaches prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile (col 12-13 lines 41-25)
	Moore teaches the suggestion is based on a status of a consumable in a beverage dispenser (para 0088).
	It would have been obvious to one skilled in the art to modify the system of Kline to include prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile because it allows the user to quickly order their preferred drinks and to include the suggestion is based on a status of a consumable in a beverage dispenser because recommending a product which cannot be dispensed would be counter productive.
	(Re claim 10) “altering the first electronic recipe includes altering the amount of the ingredient” (para 0059).
	(Re claim 11) “dispensing the second custom beverage according to the second electronic recipe occurs at a second beverage dispenser” (para 0029).
	(Re claim 13) “wherein the electronic user profile data comprises at least one of promotional information, user taste preferences, and beverage order history, and at least one of available ingredients, time of day, weather, user location, or sensed physiological data” (para 0126, 0200).
	(Re claim 14) “electronically sending the second recipe to a second electronic user profile” (para 0030, 0151). “authenticating the second electronic user profile” (para 0121-0122). “dispensing a third custom beverage according to the second electronic recipe”(para 0122).
	(Re claim 15) “authenticating the electronic user profile is based on electronic information associated with a reusable beverage container” (para 0292).
	(Re claim 16) “authenticating the electronic user profile occurs at a mobile electronic device” (para 0218).
	(Re claim 18) “determining the presence of a beverage container using an electronic sensor connected to the beverage dispenser prior to dispensing the first custom beverage” (para 0140).
	(Re claim 19) “a network interface coupled to an electronic network” (2040 figure 20). “a first beverage dispenser including a first processor coupled to the network interface” (2070 figure 20). “a second beverage dispenser including a second processor coupled to the network interface” (para 0029, 0256). ”wherein the first processor and the second processor are configured to: authenticate an electronic user profile” (para 0029, 0121-0122, 0256). “user profile, wherein the user electronic user profile comprises at least one of promotional information, user taste preferences, and beverage history, and at least one of available ingredients, time of day, weather, user location, and sensed physiological data” (para 0126, 0200). “receive a first electronic user input related to an amount of an ingredient to create an electronic beverage recipe” (para 0059, 0086). “save the electronic beverage recipe to the user profile” (para 0030, 0006, 0262). “dispense a custom beverage according to the electronic beverage recipe at the first beverage dispenser or the second beverage dispenser” (para 0122).
Kline does not disclose prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile nor the suggestion is based on a status of a consumable in a beverage dispenser.
	Studor teaches prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile (col 12-13 lines 41-25)
	Moore teaches the suggestion is based on a status of a consumable in a beverage dispenser (para 0088).
	It would have been obvious to one skilled in the art to modify the system of Kline to include prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile because it allows the user to quickly order their preferred drinks and to include the suggestion is based on a status of a consumable in a beverage dispenser because recommending a product which cannot be dispensed would be counter productive.
	(Re claim 20) “a mobile electronic device including a third processor coupled to the network interface” (2052 figure 20). “wherein the third processor is configured to: authenticate the electronic user profile” (para 0218). “receive a second electronic user input to change the amount of the ingredient in the electronic beverage recipe to create an updated electronic beverage recipe, and save the updated electronic beverage recipe to the user profile” (para 0030, 0218).
	(Re claim 21) “a network interface coupled to an electronic network” (2040 figure 20). “a first beverage dispenser including a first processor coupled to the network interface” (2070 figure 20). “a second beverage dispenser including a second processor coupled to the network interface” (para 0029, 0256). ”wherein the first processor and the second processor are configured to: receive suggested beverage ingredient data” (para 0246). “transmit authentication information to a database to authenticate an electronic user profile” (para 0121-0122). “suggest a beverage ingredient to a user based on the suggested beverage ingredient data” (para 0246). “receive a first electronic user input related to the suggested beverage ingredient to create an electronic beverage recipe” (para 0246-0247). “dispense a custom beverage according to the electronic beverage recipe at the first beverage dispenser or the second beverage dispenser” (para 0247). “after dispensing the first custom beverage, requesting a second electronic user input related to the first electronic recipe” (1650 figure 16). “altering the first recipe based on the second electronic user input to create a second electronic recipe” (1670 figure 16). “authenticating the electronic user profile” (1620 figure 16). “dispensing a second custom beverage according to the second electronic recipe” (1670 figure 16).
Kline does not disclose prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile nor the suggestion is based on a status of a consumable in a beverage dispenser.
	Studor teaches prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile (col 12-13 lines 41-25)
	Moore teaches the suggestion is based on a status of a consumable in a beverage dispenser (para 0088).
	It would have been obvious to one skilled in the art to modify the system of Kline to include prior to receiving a first electronic user input suggesting a custom recipe to the user based on data in the electronic user profile because it allows the user to quickly order their preferred drinks and to include the suggestion is based on a status of a consumable in a beverage dispenser because recommending a product which cannot be dispensed would be counter productive.

	(Re claim 22) “wherein the suggested beverage ingredient data includes one or more of top selling ingredient data, ingredient trend data, demographic data, and promotional data” (para 0126).
	(Re claim 23) “wherein the suggested beverage ingredient data includes limited time ingredient data” (para 0245).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655